DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/15/2021 wherein claims 7, 13 and 37 have been cancelled and claims 1, 15, 16, 19 and 22 have been amended.
Claims 1, 2, 4-6, 8-10, 12, 14-16, 19, 22, 28, 34, 38 and 39 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 10/15/2021 overcomes the rejection of claim 15 made by the Examiner under 35 USC 112(b). This rejection is withdrawn.  
Applicants amendments filed 10/15/2021 overcomes the rejection of claims 7 and 37 made by the Examiner under 35 USC 112(d).  This rejection has been withdrawn.

Applicants arguments filed 10/15/2021 regarding the rejection of claims 1, 2, 4-6, 8-10, 12, 14-16, 34 and 38 made by the Examiner under 35 USC 103 over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 4/15/2021.

Applicants arguments filed 10/15/2021 regarding the rejection of claims 19 and 22 made by the Examiner under 35 USC 103 over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413), further in view of Prins et al. (Alzheimers Res Ther., 2014) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 4/15/2021.
Applicants arguments filed 10/15/2021 regarding the rejection of claims 1, 2, 4-6, 8-10, 12, 14-16, 34 and 38 made by the Examiner under 35 USC 103 over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 4/15/2021.
In regards to the 103 rejections, Applicant asserts the following:
A)  The fact that Yamada hypothesizes that unrelated properties of galantamine might make it useful for co-administration with riflumilast does not make it obvious to use galantamine as the primary active agent in the methods claimed.  
In response to A, Yamada states throughout that galantamine is a suitable acetylcholinesterase inhibitor (see claims 1 and 13). The fact that it is combined with a phosphodiesterase compound is not mitigating. It is noted that the instant claims recite the transitional phrase “consisting essentially of”. However, this transitional phrase requires it to be clear how the inclusion of other ingredients such as a phosphodiesterase would materially affect the basic and novel characteristics of the invention. See MPEP 2111.03. It’s not clear to the Examiner in what way the presence of such a compound would impact the outcome of the method given that the scope of Yamada is largely overlapping in nature with the desired outcome 

Applicants comments filed 10/15/2021 regarding the rejection of claims 1, 2, 4-6, 8-10, 12, 14-16, 19, 22, 28, 34, 38 and 39 made by the Examiner under nonstaturoy obviousness-type double patenting over 14/715493 in view of 2013/0210808 have been fully considered. As Applicant does not dispute the double patenting rejection, the rejection is MAINTAINED for the reasons of record in the office action mailed on 4/15/2021.


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12, 14-16, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413)
Yamada teaches a method of treating cognitive impairment such as mild cognitive impairment (MCI) or delaying the progression from mild cognitive impairment to cognitive impairment associated with Alzheimer's disease in a mammal in need of such treatment, comprising administering to a mammal suffering from cognitive impairment a therapeutically effective amount of a combination of a phosphodiesterase 4 inhibitor and an acetylcholinestase inhibitor (see abstract, [0015, 0035, 0036, 0073-0077, 0079, 0080, 0090, and 0104) wherein the acetylcholinesterase inhibitor include galantamine hydrobromide (see [0090, 0104]) (see instant claim 1). Yamada teaches that "mild cognitive impairment" refers to the symptomatic pre-dementia phase of Alzheimer's disease (see [0019]-[0021]). As it pertains to patients with MCI who are pre-dementia (i.e. not demented) are those who exhibit a decreased Aβ42 level in CSF (less than 192 pg/ml as measured by the Luminex INNO-BIA AlzBio3 assay) or exhibit increased beta amyloid in cortex the Aβ42 level in CSF as evidenced by Shaw et al. (see p5, para 1 and pl6, Table 2). 
Yamada teaches that galantamine is co-administered at a daily dose of about 2 to about 12 mg, such as 2, 4, 6, 8, 10 or 12 mg, in a preferably at a daily dose of 2, 4, 6 or 8 mg; and galantamine hydrobromide is administered at a daily dose corresponding to 4 or 8 mg of galantamine (see [0112, [0142]) (see instant claim 1). 
Yamada further disclose that the dose can be readily subdivided into equally effective unit dosage form and galantamine hydrobromide is also formulated in extended release oral tablet form (see [0198, 0246]) (see instant claim 4).
As to claims 5-6, the patients with MCI are those who have a CSF Aβ42 to tau ratio below the discrimination line determined by Aβ42 = 240 + 1.18 x tau and have a ratio of CSF Aβ42 to ptau less than 6.16 (146/32=4.56) as evidenced by Shaw et al. (see Table 2 and Table 5). As to Claims 9-10, the claims do not require measuring amyloid deposition in brain by PET ligand, but as long as the patient has evidence of amyloid deposition in brain when measured by PET ligands. The patients with MCI who are not demented are those having increased beta amyloid in cortex (brain) as evidenced by Shaw et al. (see Table 2 and p5, para 1). As to claim 38, measuring amyloid deposition in brain is effected by the use of F-fluorodeoxyglucose positron emission tomography and Pittsburgh compound B positron emission tomography as evidenced by Shaw et al. (see p3, para 2).
As to the limitation, “for a period of time such that without such administration cognitive or functional decline would be expected to occur”, Yamada fails to disclose for how long the composition is administered. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a suitable amount of the combination comprising galantamine as long as it is necessary for delaying or preventing further cognitive or functional decline since the treatment is intended for delaying the progression from mild cognitive impairment to cognitive impairment associated with Alzheimer's disease as taught by Yamada. 
Yamada fails to teach measuring CSF Aβ42 levels or cortical amyloid especially several times or three successive times at least 3 months apart or the patient having been assessed by one or more standard tests to have impaired cognitive function on three consecutive months apart. 
Shaw teaches a cerebrospinal fluid biomarker signature for Alzheimer’s disease (AD) and MCI (abstract). Shaw teaches that because development of full-blown AD takes place over an et al. further disclose that Api-42, t-tau, and p-taul81p were measured in each of the 416 CSF ADNI baseline aliquots using the multiplex xMAP Luminex platform (Luminex Corp, Austin, TX) with Innogenetics (INNO-BIA AlzBio3; Ghent, Belgium; for research use-only reagents) immunoassay kit-based reagents (p4 para 2). Shaw indicates that patients with MCI exhibit a decreased Aβ42 level in CSF (less than 192 pg/ml as measured by the Luminex INNO-BIA AlzBio3 assay) compared to normal (NC) or exhibit increased beta amyloid in cortex the Aβ42 level in CSF (see Table 2 and p5, para 1) and patients with MCI are those who have a CSF Aβ42 to tau ratio below the discrimination line determined by Aβ42 = 240 + 1.18 x tau and have a ratio of CSF Aβ42 to ptau less than 6.16 (146/32=4.56) (see Table 2 and Table 5). In addition, Shaw et al.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure CSF Aβ42 levels or cortical amyloid or assess decline in cognitive function several times or three successive measurements at least 3 months apart for determining whether the patient has AD or MCI since CSF Aβ42 levels or cortical amyloid were well known markers for distinguishing AD from MCI and normal subjects as evidenced by Shaw et al. The skilled artisan would have been motivated to measure those makers several times to obtain accurate diagnosis for the status of the patients on the reasonable expectation that decrease in CSF Aβ42 levels or increase in cortical amyloid or declined cognitive function over the period of time would provide predictive value for higher risk to progression from normal to MCI and MCI to AD as evidenced by Shaw et al. In addition, Shaw teach that such biomarker-based tests enable more accurate and early diagnosis and intervention with disease-modifying therapies for AD is likely to be most efficacious before significant neurodegeneration has occurred. Thus, one of ordinary skill in the art would have been motivated to use the composition comprising galantamine for treating those patients who had been determined to have higher risk of AD based on CSF Aβ42 levels or cortical amyloid as taught by Yamada.
Regarding the requirement that the instantly claimed limitation of maintaining or increasing level of Aβ42 in CSF, reducing deposition of amyloid beta in cortex, slowing the deposition of beta amyloid in brain, or clearing beta amyloid from brain, the prior art teaches administering a therapeutically acceptable dose of the same compound to the same patients (e.g., patients with MCI who are not demented, but exhibit a decreased Aβ42 level in CSF or exhibit increased beta amyloid in cortex as evidenced by Shaw)
Lastly, it is noted that the instant claims recite the transitional phrase “consisting essentially of”. However, this transitional phrase requires it to be clear how the inclusion of other ingredients such as a phosphodiesterae would materially affect the basic and novel characteristics of the invention. See MPEP 2111.03. It’s not clear to the Examiner in what way the presence of such a compound would impact the outcome of the method given that the scope of Yamada is largely overlapping in nature with the desired outcome of the instant invention. Accordingly, “consisting essentially of” will be understood as “comprising”.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413) as applied to claims 1, 2, 4-6, 8-10, 12, 14-16, 34 and 38 above, and further in view of Prins et al. (Alzheimers Res Ther, 2014, 6(4), 47).
Yamada does not specifically teach that the patient has medial temporal lobe, paralimbic, and/or temporoparietal lobe atrophy on structural MR1 or the patient has been determined to have APOε4 allele.
Prins teaches that patients with MCI who are pre-dementia (i.e. not demented) encompass those having medial temporal lobe, paralimbic, and/or temporoparietal lobe atrophy on structural MR1. Prins teaches that the degree and rate of medial temporal lobe and brain atrophy in individuals with MCI is greater than that in normal controls and less than that in patients with AD when measured on magnetic resonance imaging (MRI) (see p2, col 1 para 2) and further 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 28 and 39 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0051246; of record), evidenced by or in view of Shaw et al. (Ann Neurol 2009, 65(4), 403-413) as applied to claims 1, 2, 4-6, 8-10, 12, 14-16, 34 and 38 above, and further in view of Chain et al. (US 2012/0244146).
US2015/0051246 does not specifically disclose co-administering agents that promote the clearance of Ap deposit such as solaneszumab and gantenerumab as recited in claims 28 and 39.
Chain teaches methods of promoting clearance of aggregates from the brain and treating Alzheimer's and other tauopathies such as mild cognitive impairment comprising administering antibodies that have binding specificity to abnormal forms of tau protein (Abstract, claim 21, and [0060]). Chain further teaches administration of one or more antibodies specific for the neoepitope generated by cleavage of APP, including antibodies specific for Ap species, such as solaneszumab and gantenerumab for treating Alzheimer's disease and MCI ([0278] and claims 1 and 38-40). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-administer antibodies specific for Ap species such as solaneszumab or gantenerumab with the composition comprising galantamine taught by US2015/0051246 for treating MCI patients since the antibodies were known to be useful for treating MCI by clearing aggregates from the brain as evidenced by Chain. See MPEP 2144.06(I) which states that “[I]t is prima facie obvious to combine two compositions each of  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 12-16, 19, 22, 28, 34, and 37-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, and 8-54 of copending application 14/715493 in view of US2013/0210808.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘493 application are drawn to a method of administering a prodrug of galantamine to the same patient as claimed. While the claims of 493 does not specifically galantamine, the compounds disclosed in ‘493 application are prodrugs of galantamine which would be converted into galantamine in vivo as evidenced by US2013/0210808 (see abstract, [0025], [0123] and Fig. 1). Thus, one of ordinary skill in the art would have been motivated to use galantamine for the same patient as recited in 493 application on the reasonable expectation that both compounds would provide similar effects for treating the same MCI patients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611